.b,MTlX.   TXXAH    ?‘t+?‘l1
IpAw’Fo-    c.    MAHTIX
 *-am.su    a~.~~RAL


                                    March 17, 1971

      Ron. Bevlngton Reed                                        Opinion No. M,-813
      Commissioner
      Coordinating Board                                         Re:   Eligibility  of the
      Texas College and University          System                     Executive Director 0
      Capitol Station                                                  the Communit Action
      Austin, Texas 78711                                              Council (OEOY to ser
                                                                       on the governing boa
      Dear Mr. Reed:                                                   of Bee County Colleg
                    You have requested      an official  opinion from this         office
      concerning     the above subject      which is restated as follows:
                 ‘Is the Executive Director of the Community
           Action Council (OEO) eligible   to serve on the
           governing board of Bee County College?”
                     Factually   you have furnished        me with the following      in-
      f&nation:
                (1)   The Executive         Dlrector’is         paid entirely
           with federal  funds.
                  (2)  A member of the governing board of Bee
           County College meets monthly with the board and
           receives   no compensation for his services.
                 (3) The College District for the purposes
           of taxation for the benefit of said College en-
           compasses all of Bee County.
                (4)  The College District  over which the
           board governs is not a sponsoring agency for the
           Community Action Council (OEO).
                 Since the Bee County College District    Is not a sponsorin
      agency for the Community Action Council, there Is no conflict      of
      Interests  between the College board membership and the job as
      Executive Director    of the Community Action Council In duties to
      be performed or in regard to dispensing or receiving     money. This
      factual situation   is clearly  distinguishable  from that presented 1
      Attorney General’s    Opinion No. M-714 (1970), wherein a member of t
      City Countll,   a sponsoring agency of the Community Action Council,

                                            -3945-
Hon. Bevington   Reed, page 2      (M-813)


was held to be disqualified     from serving   as the Executive
Director of the Council.

             Under the facts herein set out, there Is no violation
of the dual office     holding provisions   of Article    XVI, Sections
12, 33 or 40 of the Texas Constitution , and there is no violation
of Article    6252-9, Vernon's Civil Statutes,      dealing with the
standards of conduct for officers       and employees of state agencies
legislators,    etc.,  as to conflict   of interests.     Nor Is there soy
lncompatlblllty     under the common law.
                        SUMMARY
          The Executive Director of the Community Action
     Council (OEO) Is eligible  to serve on the governing
     board of Bee County College,  the College board not
     being a sponsoring agency for the Community Action
     Council.
                                Respectfully    submitted,
                                CRAWFORD C. MARTIN1
                                Attorney General of Texas




                                  First   Assistant
Prepared by Sam Jones
Assistant Attorney General
APPROVED:
OPINIONCOMMITTEE
Kerns Taylor, Chairman
W. E. Allen, Co-Chairman
Houghton Brownlee
J. C. Davis
Ralph Rash
R. D. Green



ALFREDWALKER
Executive Assistant
                              -3946-